Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 6-9, 11-12, 19-20, 21-22, 28-29, 31-32 are pending. Claims 19-20 are withdrawn.

Applicants’ amendment of 10/4/21  after  non-final office action is considered. The amended claims 11-12  comprise non-elected subject matters   belong to  DNA construct comprising SEQ ID NO: 43, 47). the seduces comprising the elected sequences only examined non elected sequences and new sequences  are beyond the scope and capacity for sequence search because these sequence are so large. Only elected sequence  ( 42 and 48   should be   in the claim all other sequences should be removed. Claims 21-22, 29 and new claims 31-32  comprise  too many sequences which were not in the examined claims before. Applicant  should  include one sequence for each  alpha, beta and gamma  unit.  After receiving proper amendment of the claims (removal of SEQ ID NO:  43 and 47, adding only one sequence for   each sub unit protein in claims 21-22, 29, 31-32) examiner will examine the application. Amendment of the claim is required.

Conclusion
Claims are 6-9, 11-12, 21-22, 28-29, 31-32 are rejected.   No claim is allowed.
Any inquiry concerning this communication or earlier communications from the
Examiner should be directed to Mohammad Meah whose telephone number is 571-272-

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
Supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652